Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Ex Parte: Leo Graves                                         Original Mandamus Proceeding

No. 06-13-00005-CR                                     Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Carter
                                                       participating.



       As stated in the Court’s opinion of this date, we find that Relator is entitled to the relief
sought. Therefore, we reverse the trial court’s order denying Leo Graves’ application for writ of
habeas corpus and remand this matter to the trial court for further proceedings consistent with
this opinion.


                                                       RENDERED MAY 31, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk